Title: Thursday 24th of August 1780.
From: Adams, John Quincy
To: 


       This day at about half after twelve PM. Commodore Gillon came here and went into the country with Pappa, but Brother Charles and I did not go. At about half after five Pappa came back and stay’d about an hour when Commodore Gillon came again and Pappa went out to spend the evening some where with Commodore Gillon but I do not know where. At about half after ten o clock Pappa got home again.
       Reading the World I found another fable which I will transcribe also.
      